           Case 2:21-cv-01260-APG-EJY Document 1 Filed 07/02/21 Page 1 of 4


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 3   Las Vegas, Nevada 89102
     (702) 366-1125
 4   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 5
     Attorneys for Defendant
 6   SMITH’S FOOD & DRUG CENTERS, INC.

 7                                   UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9   SIERRA GOLIA-HUFFMAN, an individual,               Case No.

10                     Plaintiff,

11   vs.

12   SMITH’S FOOD & DRUG CENTERS, INC.,                 NOTICE OF REMOVAL
     a Foreign Corporation, doing business as
13   SMITH’S FOOD & DRUG CENTERS #332;
     DOES I through X; DOE EMPLOYEES I
14   through X; DOE STORE MANAGERS I
     through X; and ROE CORPORATIONS I
15   through X, inclusive,

16                     Defendants.

17

18           Defendant, SMITH’S FOOD & DRUG CENTERS, INC. (“SMITH’S”) hereby gives notice

19   of its removal of Case No. A-21-833520-C from the Eighth Judicial District Court, Clark County,

20   Nevada, to this Court. This Notice of Removal is filed pursuant to 28 U.S.C. §§1441(a) and 1446.

21   As grounds for removal, SMITH’S states as follows:

22                                                     I.

23                                   NOTICE OF REMOVAL IS TIMELY

24           1.       On April 26, 2021, Plaintiff SIERRA GOLIA-HUFFMAN, filed this lawsuit against

25   SMITH’S. Pursuant to 28 U.S.C. §1446(a), a complete copy of the state court file, including the

26   Complaint and process, is attached hereto as Exhibit “A”.

27           2.       SMITH’S was served with process on or about May 13, 2021. SMITH’S hereby

28   reserves any and all rights and defenses to Plaintiff’s Complaint.


     CLAC 6447511.1
           Case 2:21-cv-01260-APG-EJY Document 1 Filed 07/02/21 Page 2 of 4


 1           3.       The Complaint filed and served on SMITH’S merely alleged “That as a direct and

 2   proximate result of the negligence, carelessness and recklessness of Defendant SMITH’S, . . .,

 3   Plaintiff has incurred medical expenses and other special damages and loss of enjoyment of life, and

 4   anticipates that she will incur future medical expenses . . . in excess of Fifteen Thousand Dollars

 5   ($15,000.00).” (Compl. ¶26).

 6           4.       Defense counsel learned that the value of this case was sufficient for Federal

 7   jurisdiction on June 24, 2021. On that date, Plaintiff filed and served a Request for Exemption from

 8   Arbitration in the pending State Court litigation. Therein, Plaintiff alleges that her past medical

 9   specials total $131,729.25. (Pl.’s Petition at 3).

10           Upon receiving this information, Defense counsel learned that the “amount in controversy”

11   exceeds the jurisdictional minimum for diversity jurisdiction.

12           5.       This Notice of Removal is timely filed under 28 U.S.C. §1446(b), which provides:

13                    If the case stated by the initial pleading is not removable, a notice of
                      removal may be filed within thirty days after receipt by the defendant,
14                    through service or otherwise, of a copy of an amended pleading,
                      motion, order or other paper from which it may first be ascertained
15                    that the case is one which is or has become removable, except that a
                      case may not be removed on the basis of jurisdiction conferred by
16                    section 1332 of this title more than 1 year after commencement of the
                      action.
17

18           6.       The following pleadings have been entered and/or filed in State Court:

19                    a.     Plaintiff’s Complaint filed April 26, 2021;

20                    b.     Affidavit of Service of Summons and Complaint filed May 20, 2021;

21                    c.     SMITH’S Answer to Plaintiff’s Complaint filed June 2, 2021; and

22                    d.     Plaintiff’s Request for Exemption from Arbitration was filed on

23                           June 24, 2021.

24           7.       Other than the pleadings discussed above, no further proceedings have taken place in

25   District Court, Clark County, Nevada as of the filing of this notice of removal.

26   ///

27   ///

28   ///


                                                          2
     CLAC 6447511.1
           Case 2:21-cv-01260-APG-EJY Document 1 Filed 07/02/21 Page 3 of 4


 1                                                        II.

 2                                    DIVERSITY JURISDICTION EXISTS

 3           8.        This is a civil action over which this Court has original jurisdiction pursuant to 28

 4   U.S.C. §1332. This action may be removed pursuant to 28 U.S.C. §1441, because the amount in

 5   controversy exceeds $75,000, exclusive of interest and costs; the suit involves a controversy between

 6   citizens of different states; and none of the properly joined defendants is a citizen of Nevada.

 7                     A.     The Amount in Controversy Requirement is Satisfied.

 8           9.        Plaintiff’s Complaint merely alleged that “As a direct and proximate result of the

 9   negligence, carelessness and recklessness of Defendant SMITH’S, . . ., Plaintiff has incurred medical

10   expenses and other special damages and loss of enjoyment of life, and anticipates that she will incur

11   future medical expenses . . . in excess of Fifteen Thousand Dollars ($15,000.00).” (Compl. ¶26).

12           10.       In addition to the above, Plaintiff’s Request for Exemption from Arbitration filed

13   and served on June 24, 2021 indicated that Plaintiff’s past medical specials total $131,729.25. (Pl.’s

14   Petition at 3).

15                     B.     The Parties Are Diverse.

16           11.       The diversity of citizenship requirement is satisfied. SMITH’S is informed and

17   believes that Plaintiff was at the time of her Complaint a citizen and resident of the State of Nevada.

18   (See Compl. ¶3) .

19           12.       SMITH’S was at the time of the filing of Plaintiff’s Complaint and is now an Ohio

20   Corporation with its principal place of business in the State of Utah.

21                                                        III.

22                            REMOVAL TO THIS JURISDICTION IS PROPER

23           13.       Pursuant to 28 U.S.C. §§1332, 1441, and 1446, removal of the above-captioned state

24   court action to this Court is appropriate.

25           14.       Pursuant to 28 U.S.C. §1441(a), removal is made to this Court as the district and

26   division embracing the place where the state action is pending 28 U.S.C. §108.

27           15.       SMITH’S reserves the right to amend or supplement this Notice of Removal.

28   ///


                                                          3
     CLAC 6447511.1
         Case 2:21-cv-01260-APG-EJY Document 1 Filed 07/02/21 Page 4 of 4


 1           16.      SMITH’S reserves all defenses, including, without limitation, the defense of lack of

 2   personal jurisdiction.

 3           17.      SMITH’S requests a trial by jury of all issues.

 4           18.      Defense counsel is providing Plaintiff, by and through her counsel, written notice of

 5   the filing of this Notice of Removal as required by 28 U.S.C. §1446(d). Further, Defense counsel is

 6   filing a copy of this Notice of Removal with the Clerk of the Eighth Judicial District Court, Clark

 7   County, Nevada, where the action is currently pending.

 8           Dated this 2nd day of July, 2021.

 9                                               COOPER LEVENSON, P.A.
10

11                                               By   /s/ Jerry S. Busby
                                                      Jerry S. Busby
12                                                    Nevada Bar No. 001107
                                                      3016 West Charleston Boulevard - #195
13                                                    Las Vegas, Nevada 89102
                                                      Attorneys for Defendant
14                                                    SMITH’S FOOD & DRUG CENTERS, INC.

15

16

17

18

19

20
21

22

23

24

25

26

27
28

                                                        4
     CLAC 6447511.1
